Citation Nr: 1542686	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  12-03 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M.G.


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from February 1977 to February 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision which continued a 10 percent rating for right knee DJD.  The Veteran also brought a claim for an increased rating for left knee DJD when she brought her right knee claim.  The Veteran perfected an appeal of that issue, but withdrew it in an April 2012 statement.

The Veteran testified before the undersigned at a March 2015 videoconference hearing.  A transcript has been associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran last underwent a VA examination in connection with the right knee appeal in August 2011.  At that time, she denied experiencing giving way, subluxation, and dislocation.  At the March 2015 hearing before the undersigned, the Veteran testified that she had instability, a problem using stairs, and give way.  Hearing Tr. at 4-5, 7.  Due to this evidence of a change in severity of the disability, the Veteran is entitled to a new VA examination.  See 38 C.F.R. § 3.327(a) (2015).

The Veteran also receives treatment through VA for her right knee DJD.  The RO last associated VA treatment records with the claims file in November 2011.  The Veteran submitted additional records in April 2015 which were dated May 2014 in support of her appeal.  These records consist of 21 out of a minimum 191 pages.  Given the age and obvious incompleteness of the records, the Veteran's VA treatment records from November 2011 pertaining to the right knee DJD should be associated with the claims file on remand.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records for treatment concerning right knee DJD from November 2011 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  After the above development is completed, schedule the Veteran for a VA examination to evaluate the current nature and severity of her right knee DJD.  The examiner should conduct an examination, perform any necessary testing, and specifically comment as to the functional impact of the Veteran's service-connected right knee disability, to include on her daily activities.  

3.  Then, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2015).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


